Case 3:19-cv-16458-FLW-DEA Document 31 Filed 07/10/20 Page 1 of 2 PageID: 612




                                                                             July 10, 2020

Via: ECF
Hon. Freda L. Wolfson, Chief U.S.D.J.
U.S. District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

       Re:     California State Teachers Retirement System, v. Novo Nordisk, Inc.
               Docket No. 3:19-cv-16458 (FLW)(DEA)

Dear Chief Judge Wolfson:

         As the Court is aware, I represent California State Teachers Retirement System
(“Applicant”) in connection with the above Action. The case is simple: Applicant brought this
action to obtain discovery for a pending lawsuit in Denmark. This Court has twice ordered the
discovery. Novo Nordisk, Inc. (“Respondent”) has been prolific in filing strategic motions and
applications to do nothing more than run up Applicant’s costs and delay production of Court-
ordered discovery just long enough to prejudice Applicant in the pending Danish action.

         Although our opposition to Respondent’s appeal of Magistrate Judge Arpert’s two
decisions granting discovery and a cross motion to vacate the stay pending appeal were approved
by Applicant’s Danish and Massachusetts counsel, and sent to me by email by 5:43 p.m. on July
6th, we nevertheless filed them the next morning, a few hours late. That was because of the flash
floods on July 6th and the power failure in my town in Bergen county prevented my access to the
internet to upload the papers to ECF. In addition, my cell phone died (I have no landline). I could
not call anyone. There is another personal matter, a family medical issue, that prevented me from
taking extraordinary measures of leaving home to seek to file the papers remotely and I am happy
to present it to the Court in person or by phone, but I do not wish to make it a matter of public
record through publication on ECF.

         I was surprised and disheartened to receive Respondent’s motion to strike our filing. I
was surprised because I had received no request for a meet and confer ahead of that filing. I was
disheartened because Respondent’s counsel, Mr. Griffinger, is a good lawyer and a decent person.
He may be forced by his client or their instructing-counsel to engage in this burdensome and
unnecessary motion practice. I never, in my 25 years of practice, imagined that any lawyer,
especially not Mr. Griffinger, would move to strike papers filed a few hours late - - especially once
he became aware of the circumstances. But, again, I assume Mr. Griffinger is only following
instructions.
Case 3:19-cv-16458-FLW-DEA Document 31 Filed 07/10/20 Page 2 of 2 PageID: 613



Hon. Freda L. Wolfson, Chief U.S.D.J.
July 10, 2020
Page 2
         I spoke to Mr. Griffinger and explained that there was no intentional delay in our filing of
Applicant’s papers. He first agreed to withdraw his motion and propose a stipulated briefing
schedule for our motion to vacate the stay. But then he came back later in the day to condition that
stipulation on public disclosure of the above issues, some of which I am not willing to publicly
make (again, once the court hears them, it will understand). Finally, he removed that requirement
and made other unnecessary and onerous demands. I simply proposed that we stipulate to the
withdrawal of his motion and set a new briefing schedule. Nothing more, nothing less. In our
discussion, Mr. Griffinger identified no prejudice to his client due to the few hours delay in his
receipt of our papers. Even he admitted that he does not need more time to respond.

        It would be unconscionable under any circumstance to strike Applicant’s response to the
appeal and cross-motion to vacate the stay due to a few hours delay in filing, let alone during a
national emergency, a pandemic, and an unprecedented relaxation of deadlines. Respondent
knows it. The motion to strike simply tactical and is unfortunate. I was embarrassed to explain to
my client that Respondent’s counsel filed this motion and only agreed to withdraw it if I publicly
disclosed very personal information.

        We would never - - ever - - deny a reasonable extension to counsel. They can have the
extra 12 hours to respond to our papers if they need it. For that matter, they can have the 2 weeks
they requested as alternative relief. Whatever the Court deems appropriate. But Respondent also
knows that this court is already over-burdened and its motion really seeks to further extend the
time necessary for this Court to decide the underlying issues. And that is what this is really about.

       We simply and respectfully request that the Court administratively terminate Respondent’s
motion to strike and move the case forward. In the absence of guidance from the Court, we will
file more formal opposition papers by the July 20th deadline.

         As always, the Court’s time and attention to this matter are greatly appreciated.

                                                      Respectfully,

                                                     LAW OFFICE OF N. ARI WEISBROT LLC


                                                      By:     _____________________
                                                              Nathaniel A. Weisbrot
cc:    All Counsel of Record (Via ECF)




                                          Weisbrot Law
                    1099 Allessandrini Avenue, New Milford, New Jersey 07646
                  370 Lexington Avenue, Suite 2102, New York, New York 10017
               : www.weisbrotlaw.com : 201.788.6146 : aweisbrot@weisbrotlaw.com :
